TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00711-CV



                                Raghunath Dass, P.E., Appellant

                                                 v.

                       Texas Board of Professional Engineers, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
   NO. D-1-GN-12-003397, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Raghunath Dass, P.E. has informed this Court that he no longer wishes to

pursue this appeal and has filed a motion to withdraw it. Appellant states that he has conferred with

counsel for appellee Texas Board of Professional Engineers, and it does not oppose this motion. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 18, 2013